DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 80-87, and 92-98 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-79, and 88-91 are cancelled.  Claims 80-86 are withdrawn.  Claims 87, 92-94, and 97 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 Sep. 2022 are being considered by the examiner.

Response to Amendment
	The amendments filed on 20 Sep. 2022 have been entered.

Response to Arguments
	The rejection of claims 87 ad 88-89 under 35 USC 102(a)(1) as being anticipated by Luo et al. (J. Nucl. Med.; published 2017) is withdrawn.  In the response filed on 20 Sep. 2022, Applicants filed a copy of the meeting presentation of Lou et al. The meeting present presentation teaches [11C]9h and radiosynthesis but does not disclose the structure of [11C]TZ59104.
	In view of Applicants amendments, the objection to claim 87 because of minor informalities is withdrawn.
	In view of Applicants amendment, the rejection of claims 90-95 and 97 under 35 USC 112(d) an being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 87, 92, and 96 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (WO 2008/107436 A1; published 12 Sep. 2008) for the reasons cited in the Office action filed on 20 May 2022.

Applicants Arguments
	Applicants assert that the R1 is not a substituted phenyl but rather R1 is a substituted alkylphenyl.

Applicant's arguments filed 20 Sep. 2022 have been fully considered but they are not persuasive. Taylor disclose example 1-22 
    PNG
    media_image1.png
    317
    380
    media_image1.png
    Greyscale
 (see pg. 45).  This reads on a compound of instant formula (III) as amended wherein Y=-CO-; n=1; X=-C(O)N(H)-; R3=R5=-OMe; R4=H; R6=Cl (halo); R1=H; and R2=-CH2Ph-OMe (substituted phenyl).  Applicants have not pointed to a definition in the specification that excludes an alkylphenyl as a substituted phenyl.  The alkyl of the alkylphenyl substitutes a -H of the phenyl and therefore the alkylphenyl is substituted phenyl.


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 87, and 92-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (WO 2008/107436 A1; published 12 Sep. 2008) for the reasons cited in the Office action filed on 20 May 2022.

Applicants Arguments
	Applicants assert that while Taylor does teach that R3d can be a C6 aromatic such as phenyl at pg. 14, this is a large part of possible substituents.  Taken as a whole the genus of suitable R3d substituents is a very large genus and only R3d as methylfuran is given as a species with explicit structure.  One would not have been motivated to substitute at position R3d with Ph-OMe as suggested as the genus is silent on phenyl.  The Ph-OMe is not taught in the combined 43 species of tables 2-7 and this includes the best performing compounds of Taylor on pg. 40-41.

Applicant's arguments filed 20 Sep. 2022 have been fully considered but they are not persuasive. Taylor teaches that the compounds therein are modulators of the S1P2 which is associated with cardiovascular disorders and disorders of the central and peripheral nervous systems.  At pg. 40, Taylor teaches that the compounds of the examples generally have S1P2 KB values below 10 µM. The compound of example 1-22 is compound of the examples and the compound is therefore understood to modulate S1P2.  Consequently, example 1-22 is understood to be a reasonable starting for development of other compounds which bind to S1P2.  At pg. 14, Taylor teaches that R3d can be a C6 aromatic such as phenyl.  The proposed modification is the removal of the -CH2- unit of the -CH2-Ph-OMe of the compound in example 1-22.  The claimed compounds are mere homologs of the example 1-22 compound since the claimed compounds differ from the example 1-22 compound by one -CH2- unit.  Homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  A person of ordinary skill in the art would have been motivated to modify the compound of example 1-22 in Taylor by removing -CH2- unit of the -CH2-Ph-OMe because it would have been expected to provide an equivalent compound suitable for binding to S1P2.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claim(s) 87 and 92-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (WO 2008/107436 A1; published 12 Sep. 2008), in further view of Luo et al. (J. Nucl. Med.-Presentation; published 2017; see IDS filed on 20 Sep. 2022).
	Taylor et al. teach bicyclic organic compounds suitable for the treatment of inflammatory or allergic conditions (see title).  Taylor et al. teach the treatment of disease mediated by the S1P2 and S1P3 receptor (see abstract).  Taylor et al. teach compound of formula 
    PNG
    media_image2.png
    268
    312
    media_image2.png
    Greyscale
 (see pgs. 8-16) and formula 8 (see pg. 22).  Taylor et al. disclose ex 1-22 
    PNG
    media_image3.png
    323
    406
    media_image3.png
    Greyscale
.  Taylor et al. teach example 1-25 (see pg. 46).  Taylor et al. teach compounds of formula 1-13 and 1-28.  Taylor et al. teach that R3d is suitably a C6 aromatic such as phenyl (see pg. 14).
	Taylor et al. do not disclose a compound of formula 
    PNG
    media_image4.png
    139
    191
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    125
    165
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    126
    130
    media_image6.png
    Greyscale
.  
	Luo et al. teach the exploration of new S1PR2 ligands and initial evaluation of potent C-11 PET tracer in rodent (see title).  Luo et al. teach that a suitable PET tracer targeting S1PR2 could be useful in MS (see pg. 3).  Luo et al. teach compounds of formula 
    PNG
    media_image7.png
    145
    299
    media_image7.png
    Greyscale
 (see pg. 5).  Luo et al. teach in vitro binding affinity (see pg. 6).  Luo et al. teach the radiosynthesis of [11C]9h.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Taylor et al. (ex. 1-22) by removing the -CH2- unit of the -CH2-Ph-OMe as taught by Taylor et al. and Luo et al. because have been expected to provide an equivalent S1P2 binding compound advantageously capable of being labeled by [11C]MeI using a phenolic precursor.  Position isomers are prima facie obvious. See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 20 Sep. 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618